Case 1:19-cv-00079-JAO-KJM Document 59 Filed 09/03/20 Page 1 of 27           PageID #:
                                  1002



                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF HAWAII



 GREYS AVENUE PARTNERS, LLC,                  CIVIL NO. 19-00079 JAO-KJM
 et al.,
                                              ORDER GRANTING IN PART AND
                    Plaintiffs,               DENYING IN PART
                                              DEFENDANT’S MOTION TO
       vs.                                    DISMISS
 COLIN THEYERS,
                    Defendant.




 ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S
                   MOTION TO DISMISS

      In their Third Amended Complaint (“TAC”), ECF No. 45, Plaintiffs Greys

Avenue Partners, LLC (“GAP”) and Castle Resorts & Hotels, Inc. (“Castle”)

(collectively, “Plaintiffs”) bring various claims against Defendant Colin Theyers

arising out of a joint venture to convert property in New Zealand into a hotel.

Defendant Theyers moves to dismiss the TAC under Federal Rule of Civil

Procedure 12(b)(6) on the grounds that Plaintiffs failed to state their claims. See

ECF No. 52. For the reasons stated below, Defendant Theyers’ Motion is

GRANTED in part and DENIED in part.
Case 1:19-cv-00079-JAO-KJM Document 59 Filed 09/03/20 Page 2 of 27          PageID #:
                                  1003



                             I.     BACKGROUND

A.    Facts

      Because the Court’s prior Order Denying Defendant’s Motion to Dismiss

Plaintiffs’ First Amended Complaint (“FAC”) sets forth in detail most of the

relevant background facts and procedural history, they are not repeated here. See

Greys Ave. Partners, LLC v. Theyers, 431 F. Supp. 3d 1121, 1124–27 (D. Haw.

2020). Briefly, Defendant is the director and manager of Greys Avenue

Investments Limited (“GAIL”), whose sole shareholder is Mr. Aaron Coupe, and

which owned the relevant property in New Zealand (the “Property”). See TAC ¶¶

10–14. Plaintiffs were approached about converting the Property into a hotel. See,

e.g., id. ¶¶ 18–26. After discussions, GAP and GAIL executed a Heads of

Agreement (“HOA”) and then a Shareholders Agreement (“SHA”) with the

expectation that title to the Property would be transferred to a new jointly owned

company, Ascent Industries No. 33 Limited (“Ascent”), with GAP and GAIL each

holding equal shares in Ascent. See, e.g., id. ¶¶ 24, 28–50.

      Additional specific factual allegations contained in the TAC are addressed

below as relevant to the parties’ arguments regarding whether Plaintiffs have stated

the following claims: Count I—Negligent Misrepresentation; Count II—

Intentional Misrepresentation; Count III—Fraud; Count IV—Conversion; Count




                                         2
Case 1:19-cv-00079-JAO-KJM Document 59 Filed 09/03/20 Page 3 of 27            PageID #:
                                  1004



V—Unjust Enrichment; Count VI—Securities Fraud; Count VII—Conspiracy to

Defraud; and Count VIII—Punitive Damages.

                            II.   LEGAL STANDARD

      Rule 12(b)(6) allows an attack on the pleadings for failure to state a claim on

which relief can be granted. “[W]hen ruling on a defendant’s motion to dismiss, a

judge must accept as true all of the factual allegations contained in the complaint.”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citation omitted). However, a court is

“not bound to accept as true a legal conclusion couched as a factual allegation.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007)). “Nor does a complaint suffice if it tenders ‘naked

assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting Twombly, 550

U.S. at 557) (alteration in original). A complaint must “state a claim to relief that

is plausible on its face.” Twombly, 550 U.S. at 570. This means that the complaint

must plead “factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678

(citation omitted).

      To plead a claim for fraud with particularity, as required by Rule 9(b)’s

heightened pleading standard, a party’s “[a]verments of fraud must be

accompanied by ‘the who, what, when, where, and how’ of the misconduct

charged.” Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1106 (9th Cir. 2003)


                                          3
Case 1:19-cv-00079-JAO-KJM Document 59 Filed 09/03/20 Page 4 of 27          PageID #:
                                  1005



(quoting Cooper v. Pickett, 137 F.3d 616, 627 (9th Cir. 1997)). The plausibility

standard of Rule 8 also applies to cases subject to Rule 9(b). See Cafasso, United

States ex rel. v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1054 (9th Cir. 2011).

                               III.   DISCUSSION

A.    Defendant’s Preliminary Arguments

      Defendant first argues that the doctrine of judicial estoppel precludes

Plaintiffs from alleging facts that did not occur at a February 2018 meeting in

Honolulu because the Court’s prior Order (addressing the FAC and concluding it

had personal jurisdiction over Defendant) relied on the fact that Defendant traveled

to Honolulu and allegedly made certain misrepresentations there on that date.

However, the FAC also contained allegations related to the parties’ interactions

before Defendant traveled to Honolulu, and their continuing obligations after that

meeting, see, e.g., ECF No. 9 ¶¶ 15–20, 25–29, 35, 39, and Plaintiffs’ arguments in

favor of the Court finding personal jurisdiction were in accord, see, e.g., ECF No.

17 at 8–14. Although the Court emphasized that Defendant’s travel to and conduct

within Honolulu were important factors when concluding the requisite minimum

contacts existed, it did not limit the minimum contacts analysis to Defendant’s

presence within Honolulu but also relied on Defendant’s contacts with the forum

state both before and after the relevant in-person meetings here. See, e.g., Greys

Ave. Partners, 431 F. Supp. 3d at 1128–32. Judicial estoppel is therefore not


                                         4
Case 1:19-cv-00079-JAO-KJM Document 59 Filed 09/03/20 Page 5 of 27             PageID #:
                                  1006



applicable. See Hamilton v. State Farm Fire & Cas. Co., 270 F.3d 778, 783 (9th

Cir. 2001) (“This court has restricted the application of judicial estoppel to cases

where the court relied on, or ‘accepted,’ the party’s previous inconsistent position.”

(citations omitted)).

      Defendant also asks the Court to abstain from exercising jurisdiction under

the Colorado River doctrine, which applies when “considerations of ‘wise judicial

administration, giving regard to conservation of judicial resources and

comprehensive disposition of litigation,’ may justify a decision by the district court

to stay federal proceedings pending the resolution of concurrent state court

proceedings involving the same matter.” Holder v. Holder, 305 F.3d 854, 867 (9th

Cir. 2002) (quoting Colo. River Water Conservation Dist. v. United States, 424

U.S. 800, 817 (1976)) (other citation omitted). This limited doctrine applies only

in exceptional cases, where there is a clear justification for a stay or dismissal. See

R.R. St. & Co. v. Transp. Ins. Co., 656 F.3d 966, 978 (9th Cir. 2011). Defendant

contends Colorado River abstention applies here because Plaintiffs initially sued

both him and Mr. Coupe in this action, but then dismissed Mr. Coupe and filed suit

against Mr. Coupe in Hawai‘i state court raising issues similar to those raised in

this federal action. But that state action against Mr. Coupe already concluded in a




                                           5
Case 1:19-cv-00079-JAO-KJM Document 59 Filed 09/03/20 Page 6 of 27             PageID #:
                                  1007



final, default judgment in Plaintiffs’ favor against Mr. Coupe, and so is not a

concurrent case.1 See ECF No. 52-3; ECF No. 55 at 14 n.5, 15.

      Furthermore, a stay or dismissal under Colorado River “is inappropriate

when there is a good chance that the federal court would have to decide the case

eventually because the state proceeding will not resolve all of the issues in the

federal case.” R.R. St. & Co., 656 F.3d at 983 (citation omitted). Defendant does

not dispute that Plaintiffs bring claims here (e.g., unjust enrichment and

conspiracy) that were not brought in the state court action against Mr. Coupe. See

ECF No. 55 at 16. Therefore, the Court is not convinced that, where a state court

action has already been resolved in Plaintiffs’ favor by default judgment against

one party, Plaintiffs’ related suit in federal court against a different defendant,

which raises some distinct claims, must be stayed or dismissed. See, e.g., R.R. St.

& Co., 656 F.3d at 979 (noting that relevant factors include whether state court

proceedings adequately protect the rights of federal litigants, whether state court

proceedings will resolve all issues before the federal court, and whether concurrent

proceedings would result in piecemeal litigation, i.e., duplicating judicial effort and




1
  At the hearing, Defendant emphasized that the state case against Mr. Coupe
overlapped at least in part with this proceeding. But “[c]ourts generally rely on the
state of affairs at the time of the Colorado River analysis[,]” R.R. St. & Co., 656
F.3d at 982 (citation omitted), so what matters is that the state case is not pending
now.
                                           6
Case 1:19-cv-00079-JAO-KJM Document 59 Filed 09/03/20 Page 7 of 27            PageID #:
                                  1008



potentially resulting in different outcomes). The Court declines to stay or dismiss

this action under Colorado River.2

B.    Negligent Misrepresentation and Intentional Misrepresentation (Counts
      I and II)

      Defendant contends that Counts I and II fail for a number of reasons.

Defendant first argues that the plain terms of the HOA preclude Plaintiffs from

alleging they relied on oral representations that the property was subject to a $14.8

million mortgage and that GAIL would transfer title to the property to Ascent upon

execution of the SHA. At this stage, Plaintiffs have plausibly alleged justifiable

reliance on these communications. See, e.g., TAC ¶¶ 21–50, 58–59, 62–63.

Defendant does not dispute that justifiable reliance is a question of fact that

assesses all of the circumstances of a particular case rather than incorporating a

purely objective standard. See Honolulu Disposal Serv., Inc. v. Am. Benefit Plan

Adm’rs, Inc., 433 F. Supp. 2d 1181, 1190–91 (D. Haw. 2006); see also Ill. Nat’l

Ins. Co. v. Nordic PCL Constr., Inc., Civil No. 11-00515 SOM/KSC, 2013 WL


2
   Horowitz v. Sulla, Civil No. 15-00186 JMS-BMK, 2015 U.S. Dist. LEXIS
121672, at *23 (D. Haw. Sept. 11, 2015), cited by Defendant, is inapposite. The
court there concluded a stay was appropriate in part because there was little chance
it would have to address the federal complaint: once the still-pending state action
reached a final judgment, it would have preclusive effect and thus resolve most of
the federal action. See id. Plaintiffs note the default judgment against Mr. Coupe
will never have any preclusive effect against Defendant here. See ECF No. 55 at
14 n.5 (noting lack of privity and that default judgment is not a final judgment on
the merits).

                                           7
Case 1:19-cv-00079-JAO-KJM Document 59 Filed 09/03/20 Page 8 of 27             PageID #:
                                  1009



5739639, at *11 (D. Haw. Oct. 22, 2013). His arguments that the HOA negates

any justifiable reliance are therefore misplaced at this juncture, particularly

because he has not articulated how the HOA unambiguously provides that

refinancing (or anything else) was a condition precedent to transferring the

Property subject to $16.2 million indebtedness.3 And, as Plaintiffs note, the type of

extrinsic evidence contained within their allegations may be admissible here

because the parol evidence rule only precludes the use of such evidence to vary or

contradict the terms of an unambiguous and integrated contract—and even then

there remains an exception that permits extrinsic evidence to prove fraud.4 See

Hawaiian Ass’n of Seventh-Day Adventists v. Wong, 130 Hawai‘i 36, 45, 305 P.3d

452, 461 (2013); Pancakes of Haw., Inc. v. Pomare Props. Corp., 85 Hawai‘i 300,

310–11, 944 P.2d 97, 107–08 (App. 1997). The same is true regarding the


3
  See ECF No. 45-5 at 2 (providing that GAIL “shall forthwith contribute the
Property to Ascent subject only to the current debts in an amount not exceeding
$16.2 million” and also that “GAIL and its related parties intend to seek a release
from any obligations in respect of that existing debt . . . subject to approval of the
lender(s) and subject to approval of terms of the replacement financing and the
release by GAIL and GAP” (emphases added)); see also, e.g., TAC ¶¶ 33–34, 38,
42, 45 (alleging Defendant repeatedly represented the mortgage was $14.8 million,
but explained the agreement would provide $16.2 million based on other debt
owed to a tenant; also alleging Defendant represented title would be transferred
upon execution of the SHA).
4
  At the hearing, Defendant’s counsel argued that New Zealand law regarding
contract interpretation applies here; however, Defendant failed to argue as much in
his briefs—or respond to Plaintiffs’ argument regarding the parol evidence rule
under Hawai‘i law. The Court therefore will not address this issue at this time.
                                           8
Case 1:19-cv-00079-JAO-KJM Document 59 Filed 09/03/20 Page 9 of 27             PageID #:
                                  1010



representation regarding New Zealand Mint’s right of first refusal: accepting the

Plaintiffs’ allegations in the TAC as true, Defendant has not shown why their

knowledge that this right existed negates, as a matter of law, any justifiable

reliance on representations made regarding the present status of that right. See,

e.g., TAC ¶¶ 27, 30–34, 54 (alleging Plaintiffs’ counsel inquired about the right of

first refusal and Mr. Coupe responded there were “zero further obligations to the

NZ Mint”). For these reasons, at this stage, the Court cannot conclude as a matter

of law that Plaintiffs would be unjustified in relying on statements about the

mortgage on the Property and the status of a right of first refusal, and thus GAIL’s

ability to transfer the Property.

      Defendant next argues that Counts I and II fail because the alleged

misrepresentations were promissory in nature, which is insufficient to state these

claims under Hawai‘i law because

             fraud cannot be predicated on statements which are promissory
             in their nature, or constitute expressions of intention, and an
             actionable representation cannot consist of mere broken
             promises, unfulfilled predictions or expectations, or erroneous
             conjectures as to future events, even if there is no excuse for
             failure to keep the promise, and even though a party acted in
             reliance on such promise.

Stahl v. Balsara, 60 Haw. 144, 149, 587 P.2d 1210, 1214 (1978) (citation omitted).

Here, Plaintiffs’ allegations that Defendant misrepresented the indebtedness on the

mortgage and the status of a third party’s right of first refusal plausibly relate to


                                           9
Case 1:19-cv-00079-JAO-KJM Document 59 Filed 09/03/20 Page 10 of 27              PageID #:
                                   1011



 past or existing facts, as opposed to the occurrence of a future event. Further, with

 regard to the allegation that Defendant promised to transfer the property upon

 execution of the SHA, such a promise relating to future action or conduct may be

 actionable if the promise was made without the present intent to fulfill that

 promise. See E. Star, Inc., S.A. v. Union Bldg. Materials Corp., 6 Haw. App. 125,

 140, 712 P.2d 1148, 1159 (1985). Plaintiffs have plausibly alleged as much here,

 given their specific allegations regarding Defendant’s misrepresentations and

 Defendant’s awareness of GAIL’s inability to actually transfer the Property, as

 well as Plaintiffs’ allegations regarding the events that unfolded after the SHA was

 executed. See, e.g., TAC ¶¶ 51–54; see also Haw. Cmty. Fed. Credit Union v.

 Keka, 94 Hawai‘i 213, 230, 11 P.3d 1, 18 (2000) (holding plaintiffs raised genuine

 issue of material fact merely by averring they discussed the possibility of lowering

 their interest rate with a loan officer, who represented it would be “no problem” to

 do so in the future, because a reasonable factfinder could construe that as a promise

 made without a present intent to fulfill it—which was further bolstered by the fact

 that the loan officer later directly contradicted that earlier promise).5

         Defendant also contends that Counts I and II fail because Plaintiffs

 insufficiently allege he ratified Mr. Coupe’s false statements or, alternatively, have


 5
     Indeed, Keka—and the only case that Defendant cited—reveal that this issue is
                                                                   (continued . . .)

                                            10
Case 1:19-cv-00079-JAO-KJM Document 59 Filed 09/03/20 Page 11 of 27               PageID #:
                                   1012



 failed to allege the elements of fraud by omission. While Defendant argues

 Plaintiffs’ ratification theory is premised only on him being copied on emails that

 Mr. Coupe sent to Plaintiffs or their attorneys, see ECF No. 52 at 25, Plaintiffs

 actually allege that Defendant affirmatively and directly communicated to

 Plaintiffs that Mr. Coupe’s prior email—containing alleged misrepresentations

 regarding indebtedness and the right of first refusal—included the answers to

 Plaintiffs’ questions, and additionally that Defendant himself forwarded to

 Plaintiffs an email from his and GAIL’s attorney confirming title would be

 transferred upon execution of the SHA. See TAC ¶¶ 28–35. With regard to Count

 II, this contains the necessary level of particularly under Rule 9(b)6 and Defendant

 cites no authority that, as a matter of law, such conduct is insufficient to constitute

 an affirmative misrepresentation. Additionally, as Plaintiffs note, ratification can

 be either express or implied and, if the latter, “ratification . . . depend[s] on the



 (. . . continued)
 better addressed at summary judgment rather than at this early stage. See Shoppe
 v. Gucci Am., Inc., 94 Hawai‘i 368, 387, 14 P.3d 1049, 1068 (2000) (concluding
 plaintiff failed to raise issue of fact as to her fraud claim at summary judgment
 because there was no evidence of a promise of future employment).
 6
   As this Court has recently noted, “the judges in this district have consistently
 concluded that a negligent misrepresentation claim is not subject to FRCP 9(b)
 because it does not require intent.” Maeda v. Pinnacle Foods Inc., 390 F. Supp. 3d
 1231, 1257 (D. Haw. 2019) (citations omitted). Thus, the heightened pleading
 requirement under Rule 9(b) applies only to Count II, and not to Count I.

                                            11
Case 1:19-cv-00079-JAO-KJM Document 59 Filed 09/03/20 Page 12 of 27            PageID #:
                                   1013



 facts [and circumstances] of each particular case”—further supporting that

 Defendant’s arguments are misplaced at this juncture. See Cook v. Sur. Life Ins.,

 Co., 79 Hawaiʻi 403, 411, 903 P.2d 708, 716 (App. 1995), as amended (Aug. 30,

 1995) (quoting Scott v. Pilipo, 25 Haw. 386, 390 (1920)). The Court therefore

 concludes that, for purposes of this Motion, Plaintiffs have sufficiently alleged

 Defendant made false representations.

       Finally, Defendant claims that Plaintiffs’ allegations related to an inaccurate

 balance sheet do not meet Rule 9(b)’s heightened pleading standard (which, again,

 applies only to Count II). Defendant cites an example where another district court

 dismissed a fraud claim where the Plaintiff alleged an inaccurate report because he

 failed to describe how it was inaccurate or “describe the report in any detail so as

 to know its contents, who made it, and where and when it was made.” Jonnada v.

 Liberty Ins. Corp., Case No. CIV-19-456-D, 2019 WL 6119233, at *4 (W.D. Okla.

 Nov. 18, 2019). Here, though, Plaintiffs allege Defendant provided the allegedly

 inaccurate balance sheet in an attachment to a January 29, 2018 email wherein

 Defendant himself explained the markings on the balance sheet, and Plaintiffs have

 attached both that email and the balance sheet (dated January 31, 2018) to the

 TAC. See ECF No. 45-4 at 1–3. Plaintiffs here also include why the balance sheet

 was inaccurate, alleging it overstated GAIL’s assets and understated its liabilities.

 See TAC ¶¶ 58, 62. And other allegations in the TAC further set forth Plaintiffs’


                                           12
Case 1:19-cv-00079-JAO-KJM Document 59 Filed 09/03/20 Page 13 of 27                PageID #:
                                   1014



 theory as to how GAIL’s assets were overstated and its liabilities were understated,

 i.e., that the $14.833 million reflected the debt owed to the Bank of New Zealand

 secured by the Property (when it did not) and the other money GAIL owed to the

 Bank was secured by other assets owned by Mr. Coupe and that Mr. Coupe had

 assets outside GAIL’s ownership secured in favor of the Bank (when it was not

 and he did not). See TAC ¶¶ 36, 52. Thus, contrary to the plaintiff in Jonnada,

 Plaintiffs here have provided sufficient detail to premise their claim on this balance

 sheet. See Vess, 317 F.3d at 1106 (noting plaintiff must set forth more than neutral

 facts necessary to identify transaction, and instead set forth what is false or

 misleading about a statement, and why it is false).

        For these reasons, the Court DENIES Defendant’s motion to dismiss Counts

 I and II.

 C.     Fraud (Count III)

        Defendant argues that Count III is duplicative of Count II because fraud and

 intentional misrepresentation are the same under Hawai‘i law, such that the Court

 may strike Count III under Rule 12(f). See Fed. R. Civ. P. 12(f) (“The court may

 strike from a pleading an insufficient defense or any redundant . . . matter.”);7 see

 also Wilkerson v. Butler, 229 F.R.D. 166, 170 (E.D. Cal. 2005) (“A ‘redundant’


 7
   Defendant’s briefs repeatedly refer to Rule 12(c), which addresses a motion for
 judgment on the pleadings. The Court presumes he intended to cite Rule 12(f),
 which addresses a motion to strike any redundant matter.
                                           13
Case 1:19-cv-00079-JAO-KJM Document 59 Filed 09/03/20 Page 14 of 27              PageID #:
                                   1015



 matter consists of allegations that constitute a needless repetition of other

 averments or which are foreign to the issue to be denied.” (citations omitted)).

         Plaintiffs do not respond to this particular argument, and thus concede that

 Count III is duplicative of Count II. Instead, they simply summarize that Count III

 alleges that Defendant committed fraud because he never intended for GAIL to

 comply with the HOA and transfer the property to Ascent subject to indebtedness

 of $16.2 million because it was actually subject to an $18.7 million mortgage and

 New Zealand Mint had a right of first refusal. See ECF No. 55 at 27. But these

 allegations are already included under Count II. See, e.g., TAC ¶¶ 21, 24, 29, 31–

 34, 36, 42, 45, 47–48, 51, 53, 62–63. And in arguing why Count II should survive

 Defendant’s Motion, Plaintiffs’ summary of Count II mirrors its summary of Count

 III. See, e.g., ECF No. 55 at 24–25 (“[W]hen Defendant executed the HOA

 whereby GAIL promised to transfer title to the Property to Ascent forthwith,

 Defendant knew that GAIL could not perform that promise[.] Defendant, as the

 sole director and executive officer of GAIL, is personally liable for the

 corporation’s fraudulent actions.”).

       The Court therefore STRIKES Count III because it is duplicative of Count

 II.




                                           14
Case 1:19-cv-00079-JAO-KJM Document 59 Filed 09/03/20 Page 15 of 27           PageID #:
                                   1016



 D.    Conversion (Count IV)

       Defendant argues Count IV must be dismissed because GAP cannot plead an

 essential element of conversion under Hawai‘i law, namely that there could not

 have been a taking from GAP without its consent because GAP voluntarily wired

 funds to Defendant as contractually required under the terms of the HOA. But the

 TAC alleges that after GAP wired these funds, Defendant took and assumed

 ownership of them and, without GAP’s knowledge or consent, used and distributed

 these funds in ways that were contrary to and inconsistent with GAP’s instructions

 and the parties’ agreements—doing so for his own benefit and the benefit of others

 rather than solely for the benefit of the parties’ joint venture. See TAC ¶¶ 70–71;

 see also ECF No. 56 at 15 (Defendant arguing GAP wired money to Ascent per the

 HOA); ECF No. 45-5 at 2. At this stage, that is sufficient to plausibly allege

 conversion. See Tsuru v. Bayer, 25 Haw. 693, 697 (1920) (“Conversion is any

 distinct act of dominion wrongfully exerted over another’s personal property in

 denial of or inconsistent with his rights therein[.]”). Defendant’s reliance on

 Molokai Services Inc. v. Hodgins, 142 Hawaiʻi 150, 414 P.3d 202 (table), No.

 CAAP-XX-XXXXXXX, 2018 WL 1083050 (App. Feb. 28, 2018) (mem.), is misplaced

 as that case concerned a conversion claim that was based only on voluntary

 payments of rent pursuant to lease terms. See id., 2018 WL 1083050, at *9.

 Defendant’s motion to dismiss Count IV is therefore DENIED.


                                          15
Case 1:19-cv-00079-JAO-KJM Document 59 Filed 09/03/20 Page 16 of 27            PageID #:
                                   1017



 E.    Unjust Enrichment (Count V)

       Defendant argues GAP fails to state a viable claim for unjust enrichment for

 a number of reasons.

       Defendant contends the claim necessarily fails because Hawai‘i “observes

 the principle, long-invoked in the federal courts, that ‘equity has always acted only

 when legal remedies were inadequate.’” Porter v. Hu, 116 Hawai‘i 42, 55, 169

 P.3d 994, 1007 (App. 2007) (quoting Beacon Theatres, Inc. v. Westover, 359 U.S.

 500, 509 (1959)). Thus, “[w]here the parties to a contract have bargained for a

 particular set of rights and obligations, all claims involving those express rights

 and obligations properly lie in contract law and not in equity.” AAA Haw., LLC v.

 Haw. Ins. Consultants, Ltd., CV No. 08-00299 DAE-BMK, 2008 WL 4907976, at

 *3 (D. Haw. Nov. 12, 2008). This means that equitable remedies like unjust

 enrichment “are not available when an express contract exists between the parties

 concerning the same subject matter.” Sung v. Hamilton, 710 F. Supp. 2d 1036,

 1064 (D. Haw. 2010) (citations omitted). Here, while Defendant points to a

 contract between GAP and GAIL, see ECF No. 45-5 at 1, he provides no support

 that this means GAP may not bring an unjust enrichment claim against him, who is

 not a party to that contract. At this stage, then, Defendant has not demonstrated

 this is reason to dismiss GAP’s claim for unjust enrichment.




                                           16
Case 1:19-cv-00079-JAO-KJM Document 59 Filed 09/03/20 Page 17 of 27            PageID #:
                                   1018



       Defendant also argues that, as the director of a company, he cannot be

 personally liable for an unjust enrichment claim. The case he relies on, though,

 states only that a director “can be held liable for the torts committed by

 corporations,” and that principle has not been extended to non-tort claims.

 Tachibana v. Colo. Mountain Dev., Inc., No. 07-CV-00364, 2011 U.S. Dist.

 LEXIS 37599, at *18 (D. Haw. Apr. 5, 2011) (emphasis added) (citations omitted).

 Construing the TAC in the light most favorable to GAP, it does not allege GAIL

 was unjustly enriched, but instead, that Defendant himself was personally unjustly

 enriched. See, e.g., TAC ¶ 77 (“Defendant Theyers personally received the benefit

 of in excess of NZD $600,000 of Plaintiff GAP’s funds[.]” (emphasis added)); see

 also id. ¶ 71 (alleging Defendant disbursed some of these funds to himself).

 Defendant has thus not shown that dismissal is warranted at this stage on this basis.

       Defendant also contends GAP has alleged a “three-cornered restitution

 claim” because it does not allege GAP made payments directly to him. ECF No.

 52 at 29. But reading the TAC in GAP’s favor, Plaintiffs have alleged as much by

 alleging it “conferred a benefit on Defendant Theyers by wiring funds to a bank

 account controlled by Defendant Theyers.” TAC ¶ 76. Regardless, even accepting

 Defendant’s argument that the funds were wired to Ascent rather than to

 Defendant, GAP has alleged a superior legal right to the benefit allegedly retained

 by Defendant because it alleges the wired funds were to be used for the purpose of


                                           17
Case 1:19-cv-00079-JAO-KJM Document 59 Filed 09/03/20 Page 18 of 27               PageID #:
                                   1019



 converting the Property into a hotel (i.e., for the benefit of Ascent and thus

 necessarily, GAP and GAIL, the parties to that joint venture) rather than for

 Defendant’s personal benefit or towards initiatives other than the hotel conversion.

 See, e.g., TAC ¶¶ 71, 77; see also ECF No. 45-5 at 1–2.

       For these reasons, the Court DENIES Defendant’s motion to dismiss Count

 V.

 F.    Securities Fraud (Count VI)

       Defendant contends that GAP cannot state a claim for securities fraud under

 either federal or state law because, under either law, GAP’s shares in Ascent do not

 constitute a covered “security.” The parties address two tests used to determine

 whether a particular investment constitutes a security under federal and Hawai‘i

 law: (1) the Landreth test and (2) the Howey test. The Court agrees that neither

 test is met here and that Count VI must therefore be dismissed.

       First, under federal law, “when an instrument is both called ‘stock’ and bears

 stock’s usual characteristics,” there “is no need . . . to look beyond the

 characteristics of the instrument to determine whether the [Securities] Acts apply.”

 Landreth Timber Co. v. Landreth, 471 U.S. 681, 686, 690 (1985) (citing United

 Hous. Found., Inc. v. Forman, 421 U.S. 837, 850 (1975)). Still, the fact that an

 instrument bears the label “stock” is insufficient alone; it must also possess stock’s

 usual characteristics, the five most common of which are: “(i) the right to receive


                                           18
Case 1:19-cv-00079-JAO-KJM Document 59 Filed 09/03/20 Page 19 of 27               PageID #:
                                   1020



 dividends contingent upon an apportionment of profits; (ii) negotiability; (iii) the

 ability to be pledged or hypothecated; (iv) the conferring of voting rights in

 proportion to the number of shares owned; and (v) the capacity to appreciate in

 value.” Id. at 686 (footnote and citation omitted).

       Here, the instrument fails the Landreth test at the outset because it is not

 labeled “stock,” but instead, repeatedly referred to only as “shares” and a “share

 transfer” (aside from a single conclusory reference to “stock” in the TAC). See,

 e.g., TAC ¶¶ 24, 49, 82, 84, 88; ECF No. 45-5 at 1 (referring to a “Shareholders

 Agreement” (emphasis added)); ECF No. 17-1 at 19 (“Share Transfer” document

 referring to them as “Fifty (50) Ordinary Shares” and listing the price “per

 share”).8 GAP argues that the label “share” is a distinction without a difference.

 However, the specific label of stock was essential to the Landreth test—and

 Plaintiffs have not cited any case holding that an instrument not labeled stock was

 nonetheless a security under Landreth solely because it had a stock’s usual

 characteristics. See, e.g., Landreth, 471 U.S. at 693 (discussing “[i]nstruments that



 8
    “[I]n order to prevent plaintiffs from surviving a Rule 12(b)(6) motion by
 deliberately omitting documents upon which their claims are based, a court may
 consider a writing referenced in a complaint but not explicitly incorporated therein
 if the complaint relies on the document and its authenticity is unquestioned.”
 Swartz v. KPMG LLP, 476 F.3d 756, 763 (9th Cir. 2007) (alterations, internal
 quotation marks, and citations omitted).


                                           19
Case 1:19-cv-00079-JAO-KJM Document 59 Filed 09/03/20 Page 20 of 27              PageID #:
                                   1021



 bear both the name and all of the usual characteristics of stock” (emphasis added));

 see also id. at 694 (declining to address whether instruments labeled “notes” or

 “bonds” are similarly standardized enough to rest on their names, and holding

 “only that ‘stock’ may be viewed as being in a category by itself for purposes of

 interpreting the scope of the Acts’ definition of ‘security’”).9 Thus, GAP has not

 alleged a security covered by federal securities laws under the Landreth test, nor

 pointed to any allegations in the TAC that plausibly support that the economic

 realities of the shares in Ascent are closely akin to stock. The same is true under

 Hawai‘i law, which similarly applies the Landreth test only when a security is

 labeled “stock.” See Fong v. Oh, 116 Hawai‘i 187, 198–99, 172 P.3d 499, 510–11

 (2007), as corrected (Dec. 19, 2007).

         GAP also offers the conclusory argument that, because the definition of

 “security” under federal and state law includes “transferable shares,” and the

 parties’ agreement here refers to “shares,” this label alone is sufficient to allege a



 9
    Although Plaintiffs did not cite it, the Court is aware of Stoyas v. Toshiba Corp.,
 896 F.3d 933 (9th Cir. 2018), which examined an instrument that allowed
 “seamless investment in foreign companies akin to owning shares of U.S.
 companies.” Id. at 939–42. But in Stoyas, the Ninth Circuit noted not only that the
 relevant instrument had the characteristics of stock under Landreth, but also that
 “the economic reality of [the instrument] is closely akin to stock” and that such
 instruments are “consistently referred to and treated as securities by the parties,
 depository institutions, the Securities and Exchange Commission, courts, and
 scholars.” Id. at 942 (citations omitted). Plaintiffs have not alleged as much here.

                                            20
Case 1:19-cv-00079-JAO-KJM Document 59 Filed 09/03/20 Page 21 of 27             PageID #:
                                   1022



 violation of these laws.10 See ECF No. 55 at 31. It cites no authority to support

 this argument that pointing to this label alone is sufficient to allege a security. See

 United Hous. Found., 421 U.S. at 848–49 (“Because securities transactions are

 economic in character Congress intended the application of these statutes to turn

 on the economic realities underlying a transaction, and not on the name appended

 thereto.”); see also id. at 850 n.15 (“Indeed in Tcherepnin [v. Knight, 389 U.S. 332,

 336 (1967),] the Court explicitly stated that ‘form should be disregarded for

 substance,’ and only after analyzing the economic realities of the transaction at

 issue did it conclude that an instrument called a ‘withdrawable capital share’ was,

 in substance . . . a ‘transferable share.’”); cf. Reves v. Ernst & Young, 494 U.S. 56

 (1990) (“Thus, the phrase ‘any note’ should not be interpreted to mean literally

 ‘any note,’ but must be understood against the backdrop of what Congress was

 attempting to accomplish in enacting the Securities Acts. Because the Landreth

 Timber formula cannot sensibly be applied to notes, some other principle must be

 developed to define the term ‘note.’” (footnote omitted)). Again, Landreth

 declined to address whether “notes” or “bonds” “or some other category of

 instrument listed in the definition might be shown ‘by proving [only] the document

 itself.’” 471 U.S. at 694 (quoting SEC v. C.M. Joiner Leasing Corp., 320 U.S. 344,


 10
    If anything, the relevant statutes’ delineation of these two distinct instruments
 tends to undermine Plaintiffs’ argument above that “share” is synonymous with
 “stock.”
                                           21
Case 1:19-cv-00079-JAO-KJM Document 59 Filed 09/03/20 Page 22 of 27              PageID #:
                                   1023



 355 (1943)); see also id. (noting that the portion of C.M. Joiner “equat[ing] ‘notes’

 and ‘bonds’ with ‘stock’ as categories listed in the statutory definition that were

 standardized enough to rest on their names” was dictum). Thus, GAP fails to offer

 any support as to why the label “shares” alone is sufficient here, nor has it pointed

 the Court to allegations in the TAC that could plausibly support that the economic

 realities of the share transfer render the Ascent shares a security under federal or

 state law. Because the parties instead both address in detail whether the share

 transfer is an investment contract under Howey, the Court will do the same. Cf.

 D.R. Mason Constr. Co. v. GBOD, LLC, No. 17-cv-01779-BAS-WVG, 2018 WL

 1306425, at *5–6 (S.D. Cal. Mar. 13, 2018) (applying Howey where complaint

 referred to “shareholder”).

       The parties’ SHA and the subsequent share transfer do not meet the Howey

 investment contract test. See SEC v. W. J. Howey Co., 328 U.S. 293, 299–301

 (1946). An investment contract, a type of security listed in the Securities Act, is a

 “flexible . . . principle,” able to “meet the countless and variable schemes devised

 by those who seek the use of the money of others on the promise of profits.” Id. at

 299. Under Howey, the three requirements for establishing an investment contract

 are: (1) “an investment of money,” (2) “in a common enterprise,” and (3) “with

 profits to come solely from the efforts of others.” Id. at 301. The notion of

 “solely” in the third prong is not meant to create a strict limitation; instead, the


                                            22
Case 1:19-cv-00079-JAO-KJM Document 59 Filed 09/03/20 Page 23 of 27            PageID #:
                                   1024



 third prong requires only that “the efforts made by those other than the investor are

 the undeniably significant ones, those essential managerial efforts which affect the

 failure or success of the enterprise.” SEC v. Glenn W. Turner Enters., Inc., 474

 F.2d 476, 482 (9th Cir. 1973). Moreover, in addition to satisfying the three Howey

 elements, Defendant contends (and GAP does not dispute) that a plaintiff alleging

 an “investment contract” must also allege a fourth requirement, namely that the

 investment was offered to several potential investors, not just it. See Mace Neufeld

 Prods., Inc. v. Orion Pictures Corp., 860 F.2d 944, 946 (9th Cir. 1988) (citing

 Marine Bank v. Weaver, 455 U.S. 551, 559–60 (1982)). In other words, the

 plaintiff must aver that the investment scheme was not a single unique agreement,

 negotiated one-on-one, without any intention of the investment agreement being

 publicly traded. See id.

       Here, again, GAP fails to allege a security. GAP does not allege that

 someone else was responsible for the essential managerial efforts that would affect

 the success or failure of the venture. To the contrary, the allegations in the TAC—

 and relevant documents such as the HOA and SHA—indicate GAP’s expertise and

 effort were crucial to the success of Ascent and converting the Property into a

 hotel, and that control over management of Ascent was at least shared equally.

 See, e.g., TAC ¶¶ 18, 24, 84, 94; ECF No. 45-5. In addition, the TAC contains no

 allegations that investment in Ascent was offered to other parties; instead, the


                                          23
Case 1:19-cv-00079-JAO-KJM Document 59 Filed 09/03/20 Page 24 of 27            PageID #:
                                   1025



 allegations suggest only it was a single unique agreement negotiated one-on-one.

 See, e.g., TAC ¶¶ 18–49; ECF No. 45-5. Thus, GAP has not alleged a security

 under federal law on this basis.

       The same is again true under the investment contract test under Hawai‘i law,

 which similarly requires that “the offeree does not receive the right to exercise

 practical and actual control over the managerial decisions of the enterprise.” State

 by its Comm’r of Sec. v. Haw. Mkt. Ctr., Inc., 52 Haw. 642, 649, 485 P.2d 105, 109

 (1971). As discussed above, GAP has not pointed the Court to any allegation that

 it lacked the right to exercise practical and actual control over the managerial

 decisions of the enterprise—and the relevant documents suggest the opposite was

 true. Moreover, GAP does not respond to Defendant’s argument—and thus

 concedes—that the share transfer is not covered under Hawai‘i law for the

 independent reason that it fits within multiple exceptions to that law. See ECF No.

 34 n.13 (citing HRS § 485A-202(a)(10), (a)(13)); see also ECF No. 56 at 18

 (same).

       For these reasons, the Court GRANTS Defendant’s motion to dismiss Count

 VI.

 G.    Conspiracy to Defraud (Count VII)

       In Count VII, Plaintiffs allege that Defendant and Mr. Coupe conspired to

 defraud them. See, e.g., TAC ¶ 99. Defendant argues this claim must fail, citing


                                           24
Case 1:19-cv-00079-JAO-KJM Document 59 Filed 09/03/20 Page 25 of 27            PageID #:
                                   1026



 case law that notes that an officer of a corporation cannot conspire with that

 corporation. See ECF No. 52 at 34–35 (citing Robert’s Haw. Sch. Bus, Inc. v.

 Laupahoehoe Transp. Co., 91 Hawai‘i 224, 253, 982 P.2d 853, 882 (1999)). First,

 Robert’s Hawaii does not say that two individuals—an officer and an owner of the

 same company—cannot conspire with one another under Hawai‘i law. Further,

 Robert’s Hawaii “recognize[d] that, when officers of a corporation act for their

 own personal purposes, they become independent actors, who can conspire with

 the corporation.” 91 Hawai‘i at 253, 982 P.2d at 882 (internal quotation marks and

 citation omitted). Here, Plaintiffs have sufficiently alleged that both Defendant

 and Mr. Coupe were acting for their own personal purposes. See TAC ¶¶ 71, 100.

 Thus, Defendant has not demonstrated at this stage that Plaintiffs’ conspiracy

 claim necessarily fails.

       Nor must the Court consider Defendant’s argument, raised for the first time

 in Reply, that Plaintiffs’ conspiracy claim fails because he, acting as an agent of

 GAIL, was essentially acting as GAIL itself. See LR 7.2. Regardless, even if the

 Court were to accept that this means Plaintiff has essentially alleged a conspiracy

 between an entity and its owner, Defendant cites no authority that such a

 conspiracy fails as a matter of law under Hawai‘i law—again relying only on

 Robert’s Hawaii’s recognition that a corporation cannot conspire with its officers.

 Further, the case Defendant cites for this agency principle also recognizes that


                                           25
Case 1:19-cv-00079-JAO-KJM Document 59 Filed 09/03/20 Page 26 of 27            PageID #:
                                   1027



 “when directors or officers act outside the scope of their official capacity, they no

 longer act as agents of the corporation and therefore act as a third party.” Kahala

 Royal Corp. v. Goodsill Anderson Quinn & Stifel, 113 Hawai‘i 251, 274, 151 P.3d

 732, 755 (2007) (citation omitted). Here, Plaintiffs have alleged facts sufficient to

 allege that Defendant acted outside the scope of his official capacity, e.g., by acting

 out of self-interest and by improperly abdicating his role to Mr. Coupe. See, e.g.,

 TAC ¶¶ 9, 13, 71, 95–96, 100.

       At this stage, then, Defendant has not demonstrated the claim fails as a

 matter of law and the Court therefore DENIES his motion to dismiss Count VII.

 H.    Punitive Damages (Count VIII)

       Defendant contends that Count VIII must be dismissed because punitive

 damages are a type of remedy rather than a separate claim for relief. Plaintiffs

 concede as much. See ECF No. 55 at 34. The Court therefore construes Count

 VIII to be an extension of Plaintiffs’ prayer for relief. Accordingly, the Court

 GRANTS Defendant’s motion to dismiss Count VIII as a separate claim, with the

 understanding that Plaintiffs may continue to pursue punitive damages as a

 remedy.

                                IV.    CONCLUSION

       For the foregoing reasons, the Court GRANTS Defendant’s Motion to

 Dismiss as to Counts VI and VIII and STRIKES Count III, but otherwise


                                           26
Case 1:19-cv-00079-JAO-KJM Document 59 Filed 09/03/20 Page 27 of 27                           PageID #:
                                   1028



 DENIES the Motion. Because amending the TAC is not necessarily futile, the

 Court grants Plaintiffs LEAVE TO AMEND consistent with this Order. An

 amended complaint must be filed no later than October 2, 2020. Leave is not

 granted to add new claims or new parties. Leave to add new claims or new parties

 must be sought through a regularly noticed motion.

        IT IS SO ORDERED.

        DATED: Honolulu, Hawai‘i, September 3, 2020.




 Civil No. 19-00079 JAO-KJM, Greys Avenue Partners, LLC, et al. v. Colin Theyers, ORDER GRANTING IN
 PART AND DENYING IN PART DEFENDANT’S MOTION TO DISMISS



                                                   27
